DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coment (US 5,899,119).
Regarding claim 1, Coment discloses a foot propulsion mechanism comprising:
a crank arm (68), one end (the end of 68 where 60 is located in Figure 7) of which is pivotally connected to a propulsion axle (60) of a bicycle and another end of which is pivotally connected to a first pivot (128) at one end (the end of 72 where 128 is located in Figure 7) of an auxiliary crank arm (72);
a pedal (80) connected to another end (the end of 72 where 82 is located in Figure 7) of said auxiliary crank arm; and
a pedal tilt limiter (the shaft or member that connects the pedal to 82; Column 4 / Lines 19-22) coupled to said pedal and configured to limit tilt (the shaft or member limits tilt of the pedal towards the auxiliary crank arm thus meeting the claim limitation) or rotation of said pedal.

Regarding claim 5, Coment discloses that one end (the end of the shaft or member that is directly engaged with the pedal) of said pedal tilt limiter is connected to said pedal and another end (the end of the shaft or member that is directly engaged with 72) of said pedal tilt limiter is connected to said first pivot.
Claims 1, 2, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by R. N. Burgedorff (US 1,227,743).
Regarding claim 1, R. N. Burgedorff discloses a foot propulsion mechanism comprising:
a crank arm (7), one end of which is pivotally connected to a propulsion axle (the part that fits into 6 that each 7 connects) of a bicycle and another end of which is pivotally connected to a first pivot at one end (the part of 12 where 9 is located in Figure 1) of an auxiliary crank arm (12, 13);
a pedal (17) connected to another end (see Figure 1) of said auxiliary crank arm; and
a pedal tilt limiter (the shaft or member that connects the pedal to the auxiliary crank arm) coupled to said pedal and configured to limit tilt (the shaft or member limits tilt of the pedal towards the auxiliary crank arm thus meeting the claim limitation) or rotation of said pedal.
Regarding claim 2, R. N. Burgedorff discloses that said pedal tilt limiter is located on only one side of said auxiliary crank arm (see Figure 1).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Coment (US 5,899,119) in view of Schofmann (DE 202014006014 U1; see provided machine translation).
Regarding claim 6, Coment discloses all of the claim limitations, see above, but does not disclose a reflector or light coupled to said auxiliary crank arm and arranged to reflect or emit light in a direction towards a leading or a trailing face of said auxiliary crank arm.
Schofmann teaches a reflector (6-9) coupled to a crank arm (2, 3) and arranged to reflect or emit light in a direction towards a leading or a trailing face of said crank arm for the purpose of increasing safety when riding a bicycle (see last sentence of page 2 of the machine translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the auxiliary crank arm of Coment to have a reflector or light coupled to said auxiliary crank arm and arranged to reflect or .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over R. N. Burgedorff (US 1,227,743) in view of Schofmann (DE 202014006014 U1; see provided machine translation).
Regarding claim 6, R. N. Burgedorff discloses all of the claim limitations, see above, but does not disclose a reflector or light coupled to said auxiliary crank arm and arranged to reflect or emit light in a direction towards a leading or a trailing face of said auxiliary crank arm.
Schofmann teaches a reflector (6-9) coupled to a crank arm (2, 3) and arranged to reflect or emit light in a direction towards a leading or a trailing face of said crank arm for the purpose of increasing safety when riding a bicycle (see last sentence of page 2 of the machine translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the auxiliary crank arm of R. N. Burgedorff to have a reflector or light coupled to said auxiliary crank arm and arranged to reflect or emit light in a direction towards a leading or a trailing face of said auxiliary crank arm for the purpose of increasing safety when riding a bicycle, as taught by Schofmann.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Coment (US 5,899,119) in view of Watarai (US 8,689,645 B2).

Watarai teaches a sensor (30) coupled to a crank arm (14), and said sensor comprising a force sensor (80 is a force sensor), a rotational sensor, or a positional sensor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the auxiliary crank arm of Coment to have a sensor coupled to said auxiliary crank arm, and to have said sensor be comprised of a force sensor, a rotational sensor, or a positional sensor, as taught by Watarai, for the purpose of providing a means to allow the rider to know how much force they are applying to the crank arm assembly thus allowing the rider to optimize their desired propulsion.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over R. N. Burgedorff (US 1,227,743) in view of Watarai (US 8,689,645 B2).
Regarding claim 7, R. N. Burgedorff discloses all of the claim limitations, see above, but does not disclose a sensor coupled to said auxiliary crank arm, said sensor comprising a force sensor, a rotational sensor, or a positional sensor.
Watarai teaches a sensor (30) coupled to a crank arm (14), and said sensor comprising a force sensor (80 is a force sensor), a rotational sensor, or a positional sensor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the auxiliary crank arm of R. N. .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Coment (US 5,899,119) in view of Lewis (GB 814128 A).
Regarding claim 8, Coment discloses all of the claim limitations, see above, but does not disclose an adjustment member for adjusting a length of said auxiliary crank arm to said pedal.
Lewis teaches an adjustment member (8) for adjusting a length of a crank arm (11, 12) to a pedal (13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the foot propulsion mechanism of Coment to have an adjustment member for adjusting a length of said auxiliary crank arm to said pedal, as taught by Lewis, for the purpose of providing a mechanism that allows the user to optimize the length of the crank arm assembly so that the user can determine the optimal stroke length.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over R. N. Burgedorff (US 1,227,743) in view of Lewis (GB 814128 A).
Regarding claim 8, R. N. Burgedorff discloses all of the claim limitations, see above, but does not disclose an adjustment member for adjusting a length of said auxiliary crank arm to said pedal.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the foot propulsion mechanism of R. N. Burgedorff to have an adjustment member for adjusting a length of said auxiliary crank arm to said pedal, as taught by Lewis, for the purpose of providing a mechanism that allows the user to optimize the length of the crank arm assembly so that the user can determine the optimal stroke length.
Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Coment (US 5,899,119) in view of Takachi (US 8,777,804 B2).
Regarding claim 7, Coment discloses all of the claim limitations, see above, but does not disclose a sensor coupled to said auxiliary crank arm, said sensor comprising a force sensor, a rotational sensor, or a positional sensor.
Takachi teaches a sensor (96) coupled to a crank arm (116b), and said sensor comprising a force sensor, a rotational sensor (96 is a rotational sensor), or a positional sensor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the auxiliary crank arm of Coment to have a sensor coupled to said auxiliary crank arm, and to have said sensor be comprised of a force sensor, a rotational sensor, or a positional sensor, as taught by Takachi, for the purpose of providing a means to allow the rider to know how much force they are applying to the crank arm assembly thus allowing the rider to optimize their desired propulsion.

Takachi teaches that said rotational sensor is coupled to an electric motor (140, 142) of a bicycle, wherein if said rotational sensor senses forward tilt of said pedal, said electric motor aids in forward propulsion of the bicycle (Column 6 / Lines 4-20), and if said rotational sensor senses rearward tilt of said pedal, said electric motor does not aid in forward propulsion of the bicycle (pedaling backwards would not result in forward movement of the vehicle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the foot propulsion mechanism of Coment in view of Takachi to have said rotational sensor be coupled to an electric motor of the bicycle such that if said rotational sensor senses forward tilt of said pedal, said electric motor aids in forward propulsion of the bicycle, and if said rotational sensor senses rearward tilt of said pedal, said electric motor does not aid in forward propulsion of the bicycle, as taught by Takachi, for the purpose of providing a mechanism that aids in the movement of the bicycle thus allowing the user to more easily traverse terrain.
Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over R. N. Burgedorff (US 1,227,743) in view of Takachi (US 8,777,804 B2).

Takachi teaches a sensor (96) coupled to a crank arm (116b), and said sensor comprising a force sensor, a rotational sensor (96 is a rotational sensor), or a positional sensor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the auxiliary crank arm of R. N. Burgedorff to have a sensor coupled to said auxiliary crank arm, and to have said sensor be comprised of a force sensor, a rotational sensor, or a positional sensor, as taught by Takachi, for the purpose of providing a means to allow the rider to know how much force they are applying to the crank arm assembly thus allowing the rider to optimize their desired propulsion.
Regarding claim 11, R. N. Burgedorff in view of Takachi discloses all of the claim limitations, see above, but does not disclose that said rotational sensor is coupled to an electric motor of the bicycle, wherein if said rotational sensor senses forward tilt of said pedal, said electric motor aids in forward propulsion of the bicycle, and if said rotational sensor senses rearward tilt of said pedal, said electric motor does not aid in forward propulsion of the bicycle.
Takachi teaches that said rotational sensor is coupled to an electric motor (140, 142) of a bicycle, wherein if said rotational sensor senses forward tilt of said pedal, said electric motor aids in forward propulsion of the bicycle (Column 6 / Lines 4-20), and if said rotational sensor senses rearward tilt of said pedal, said electric motor does not aid 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the foot propulsion mechanism of R. N. Burgedorff in view of Takachi to have said rotational sensor be coupled to an electric motor of the bicycle such that if said rotational sensor senses forward tilt of said pedal, said electric motor aids in forward propulsion of the bicycle, and if said rotational sensor senses rearward tilt of said pedal, said electric motor does not aid in forward propulsion of the bicycle, as taught by Takachi, for the purpose of providing a mechanism that aids in the movement of the bicycle thus allowing the user to more easily traverse terrain.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Coment (US 5,899,119) in view of Florschuetz (DE 4311404 A1; see provided machine translation).
Regarding claim 13, Coment discloses said foot propulsion mechanism is coupled to a bicycle comprising a bicycle frame (24) with a bottom bracket (64) and front (30) and rear (38) wheels each having a center of rotation (the axial centerline of the wheels).
Coment does not explicitly disclose that said bottom bracket of the bicycle frame is higher than the center of rotation of the rear wheel of the bicycle.
Florschuetz teaches a bottom bracket (see Figure 4) of a bicycle frame that is higher (see the “50” dimension in Figure 4) than a center of rotation of a rear wheel of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom bracket of Coment to be higher than the center of rotation of the rear wheel of the bicycle for the purpose of providing greater stability and torsional rigidity, as taught by Florschuetz.
Allowable Subject Matter
Claims 3, 4, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see the Remarks, filed August 12, 2021, with respect to the rejection(s) of claim(s) 1-13 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the prior art disclosed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656